Exhibit 10.1
 
FIRST SEPARATION AGREEMENT AND GENERAL RELEASE
BETWEEN
KARI STENSLIE AND FIRST SAVINGS BANK NORTHWEST
 
This First Separation Agreement and General Release (“Agreement”) is between
Kari Stenslie (“Employee”) and First Savings Bank Northwest, a Washington
corporation (“Employer”), collectively, the “Parties.”
 
Employee has been employed by Employer since February 19, 2008.
 
Both Employee and Employer desire to resolve all matters, known or unknown,
arising out of Employee’s employment with Employer and separation from Employer
according to the terms, conditions and consideration included in this Agreement.
 
This Agreement is dated July 1, 2013 for reference purposes, which is the date
that Employer delivered this Agreement to Employee for consideration.
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
ARTICLE 1.  ELIGIBILITY REQUIREMENTS
 
1.1    Employer is conducting a reorganization that will result in elimination
of certain positions.
 
1.2    All persons who are on the Senior Team are eligible for the
reorganization program.  All persons who are being laid off have been selected
for the program.  In determining the persons selected for this program, Employer
considered the operational needs of the organization.
 
1.3    All persons who are being laid off are being offered consideration and
other benefits under a waiver agreement and must sign the waiver agreement
within the time allotted after receiving the waiver agreement to receive such
consideration and other benefits.
 
1.4    As required under the Older Workers’ Benefit Protection Act, attached as
Exhibit A and B are listings of the ages and job titles of persons employed by
Employer who were selected for layoff as part of this program and are being
given an offer of consideration for signing a waiver agreement (Exhibit A) and
the ages and job titles of persons on the Senior Team who were not selected for
layoff (Exhibit B).
 
ARTICLE 2.  EMPLOYER’S OBLIGATIONS
 
2.1    Payment of Regular Wages and Accrued Paid Time Off.  Whether Employee
signs this Agreement or not, Employer will pay Employee’s regular wages through
the Separation Date, plus any accrued but unused paid time off (PTO) and
vacation, less all lawful and authorized deductions and withholdings on or
before the next regular pay date after the Separation Date.  Employee’s PTO
totals 138.64 and vacation totals 27.5, which Employee affirms is
accurate.  Employee acknowledges that upon receipt of these payments, together
with the payments Employee has already received, he or she will have received
full payment of all compensation of any kind (including wages, paid time off,
vacation, sick leave, commissions and bonuses) earned as a result of employment
with Employer.
 
2.2    Separation Date.  In consideration for Employee’s execution of this
Agreement, Employer is separating Employee from employment, effective September
15, 2013 (“Separation Date”).  Employee further acknowledges that if he or she
does not sign this Agreement on or before August 15, 2013, his or her Separation
Date will be August 9, 2013.
 
 
Page 1

--------------------------------------------------------------------------------

 
2.3    Transition Period.  Employee will be expected to continue to report to
work through August 15, 2013, or until she is released from such obligation by
the Employer’s President and Chief Executive Officer.  Between Employee’s last
day of reporting to work and September 15, 2013 (“Transition Period”), Employee
agrees to make himself or herself reasonably available during regular business
hours for consultation by telephone to assist in the transition of work.
 
2.4    Garden Leave.  In consideration for Employee’s execution of this
Agreement, Employer agrees to pay Garden Leave as follows:  during the period
between August 16, 2013 and September 15, 2013, Employee will receive fifty (50)
percent of his or her regular salary.  Employee acknowledges that he or she
would not otherwise be entitled to receive Garden Leave, absent his or her
signature and agreement to fully comply with the promises contained in this
Agreement.
 
2.5    Forfeiture.  If Employee breaches any obligations under this Agreement,
including specifically Employee’s obligations under Article 3, Employee
understands that Employee will forfeit and shall not be entitled to any unpaid
Garden Leave that Employer might otherwise be obligated to pay under Section 2.4
above.
 
2.6    Stock Award.  Employee was granted restricted stock in accordance with
the terms of the Restricted Stock Award Agreement with the grant date September
10, 2008, subject to the provisions of the First Financial Northwest, Inc. 2008
Equity Incentive Plan, the terms and conditions of which are both hereby
incorporated by reference as if fully set forth herein.  In accordance with the
Restricted Stock Award Agreement, Employee vested in 25,600 shares as of
September 10, 2012.  Employee is eligible to vest in an additional 6,400 shares
on September 10, 2013, provided that no termination of service occurs.
 
2.7    Personnel File; Unemployment.  Employee’s Personnel File will reflect
“reorganization” as the reason for separation from employment.  If requested by
the Washington State Employment Security Division (“Division”), Employer will
inform the Division that it will not contest Employee’s application for
unemployment and will not appear at any hearing.  Employer will do so, as long
as Employee reports that his or her employment ended because of a
reorganization, and Employee reports compensation through the Separation Date
and the severance pay that Employee will receive.
 
2.8    COBRA Continuation Coverage.  Employee’s normal participation in
Employer’s group medical/dental plan will terminate on the last day of the month
in which the Separation Date fell.  If Employee is eligible under relevant law
and the terms of Employer’s group medical/dental plan, coverage thereafter will
be made available to Employee and his or her eligible dependents pursuant to
current federal law (COBRA).  Following separation, information will be provided
to Employee regarding this coverage.
 
2.9    Severance Policy.  Employer has adopted a Severance Policy, the terms and
conditions of which are hereby incorporated by reference as if fully set forth
herein.  If Employee meets the Eligibility Criteria in that Severance Policy,
then following the Separation Date, he or she may receive severance payments and
reimbursement for Employee’s COBRA costs.
 
2.10    Termination of Benefits.  Employee’s participation in all other Employer
benefit plans and programs ended or will end either (a) on the Separation Date,
or (b) on the last day of the month in which the Separation Date fell, if so
provided in the applicable benefit plan or program.  Employee’s rights under any
benefit plans in which he or she may have participated will be determined in
accordance with the written plan documents governing those plans.
 
2.11  Attorney’s Fees.  Employer shall pay reasonable attorney’s fees incurred
by Employee with regard to review of the two separation agreements.  Employer
shall remit payment of the attorney’s fees no later than 10 business days after
receiving written confirmation of the amount incurred from the Employee.
 
 
Page 2

--------------------------------------------------------------------------------

 
ARTICLE 3.  EMPLOYEE’S OBLIGATIONS
 
3.1    Authority.  Employee represents and warrants that he or she has all
necessary authority to enter into this Agreement (including, on behalf of his or
her marital community or registered domestic partnership, if any) and that
Employee has not transferred any interest in any claims to his or her spouse,
registered domestic partner or any third party.
 
3.2    No Additional Compensation or Benefits.  Employee expressly acknowledges
and agrees that he or she has no claims or entitlement to additional
compensation or benefits of any kind from Employer, past, present or future,
except as set out in this Agreement.
 
3.3    Representations Regarding Employment Status.  Employee understands that
his or her Separation Date is the date that employment with Employer
ended.  Employee understands that he or she is not authorized to represent
himself or herself as affiliated in any way with Employer after this date, even
if Employee received Garden Leave or other benefits after the Separation Date.
 
3.4    References.  Employee agrees to instruct all prospective employers to
direct requests for references to Employer’s Vice President, Human
Resources.  Employer shall state that its policy is to provide only dates of
employment, current or last position held, and (with appropriate written
authorization from Employee) current or last compensation level.  Employee
hereby consents to the release of that information.  Employee also agrees that
he or she will not ask any other current employee of Employer to provide a
reference, nor shall they be authorized to do so.  In addition, Employer will
provide a reference letter signed by Victor Karpiak within ten days of the
Effective Date.
 
3.5    Cooperation Regarding Other Claims and Preservation of Privilege.  If any
claim is asserted by or against Employer as to which Employee has relevant
knowledge, Employee will reasonably cooperate with Employer in the prosecution
or defense of that claim by providing truthful information and testimony as
reasonably requested by Employer.  Employee will also continue to respect and
preserve the attorney-client privilege and work product doctrine as to those
legal matters to which he or she was privy during employment.
 
3.6    Agreement Confidentiality.  As further specific consideration, Employee
agrees that the terms of this Agreement are intended to be confidential between
the Parties.  Except in response to a lawful subpoena, court order or
governmental administrative request, or as otherwise permitted by law, Employee
will not disclose the existence or discuss terms of this Agreement with any
third party, including, but not limited to, any current or former employee of
Employer.  Employee agrees to immediately notify Employer of any request for
disclosure.  The sole exceptions to Confidentiality are that Employee may
discuss the terms of this Agreement with his or her spouse or registered
domestic partner, attorney(s), or financial advisor(s), so long as Employee
advises them that he or she is bound by a strict confidentiality clause and that
their disclosure shall constitute a breach of his or her obligations.
 
3.7    Non-Disclosure.  During and at all times after the Effective Date of this
Agreement, Employee will not disclose to any person or entity, without
Employer’s prior consent, any confidential or secret information, and/or trade
secrets, whether prepared by Employee or other individuals employed by or
affiliated with Employer, including but not limited to Employer’s agents,
representatives, contractors or vendors.  Employee understands that the
following are considered confidential and secret information and the sole and
exclusive property of Employer and to the extent legally permitted, are also
considered to be a trade secrets and shall remain the property of Employer and
shall at all times be subject to Employer’s control, direction and
ownership:  (a) customer or borrower names, client addresses and identifying
data, customer history, customer plans/projects for future purchases, and
contractual arrangements with customers;  (b) any personal or financial
information related to any customer of Employer; (c) vendor or contractor
information of any type; (d) contractual arrangements with suppliers,
developers, contractors, and vendors; (e) any information related to Employer’s
accounts payable or  accounts receivable and any financial information or
information related to or disclosed to the FDIC, or any regulatory information;
(f) business, pricing, advertising, marketing, and/or management methods and
referral
 
 
Page 3

--------------------------------------------------------------------------------

 
sources; (g) finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions; (h) names, addresses of clients and/or
arrangements with clients or other information that in any way relates to
Employer’s customers, potential customers, suppliers, vendors, officers,
directors, shareholders, representatives, and any other persons or entities who
have business relationships with Employer, who are prospects for business
relationships with Employer, or who have referred individuals or entities to
Employer; (i) copyrighted information, regulatory information or data, technical
information, or any documents that are created or utilized in support thereof,
and any business work product; (j) costs, operating, and other management
information systems; (k) the name of any company, business, all or any
substantial part of which is or at any time was a candidate for potential
acquisition by Employer (this includes  merger candidates, individuals or
entities with whom Employer is or has contemplated entering into a joint venture
with, and/or entities that may desire to acquire Employer), together with all
analysis and other information which Employer has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with the respect to the potential effect that such acquisition,
merger or joint venture may have on Employer’s business, assets, financial
results, or prospects; (l) passwords, access codes, “back doors” to Employer’s
computer network including any secondary administrative accounts/passwords, the
existence of any holes, documented and undocumented, in Employer’s firewalls,
any vulnerability of Employer’s computer system, software keys, software
licenses, computer and network configuration, methods to access firewalls, IP
addresses, any protocols relating to remote access of Employer’s computers
and/or network server, email addresses, computer data, back up processes,
account numbers, and/or any data related to Employer’s employees, including but
not limited to any actions that could result in the theft of the identity of
employees, clients, vendors, contractors, subcontractors, and principals of
Employer; and (m) all products, correspondence, reports, records, charts,
advertising materials, plans, manuals, software, intellectual property of any
sort, memoranda, lists, and other property complied or produced by Employer, or
delivered to Employee by or on behalf of Employer, or by Employer clients,
contractors, developers, subcontractors, and/or vendors.  Nothing in this
Paragraph shall prevent Employee from complying with her obligations to provide
information as required by law, including without limitation, if compelled to do
so by Subpoena.
 
3.8    Return of Property.  On or before the last day Employee reports to work,
Employee agrees to deliver to Employer’s Vice President, Human Resources all
Employer property within his or her possession, including keys, keycards, cell
phones, laptop computers, and documents.  Employee represents that he or she has
not removed confidential and secret information and/or trade secrets from the
premises of Employer and that any and all items, that are or could be considered
confidential or secret information and/or trade secrets, have been or will be
returned no later than  the last day Employee reports to work,  including but
not limited to all originals, copies, reproductions of and/or summaries and/or
excerpts of (whether in note, memorandum, or document form or on video, audio,
computer tapes, in a digital format, disks, CD’s, DVD’s, or in any other form of
digital, electronic or other media or otherwise) all confidential and secret
information and all property listed under Section 3.7, that is in the
possession, custody or control of Employee, whether or not prepared by Employer,
Employee, or others. Employee also represents that he or she has removed any
software licensed to Employer from any and all personal computer systems and
from any computers he or she has access to outside of Employer’s
workplace.   Any remaining Employer property and other physical items or
repositories of any confidential or proprietary information not on Employer
premises but within Employee’s possession or control, whether stored in
traditional files or in any electronic or digital media, must be returned to
Employer’s Vice President, Human Resources no later than the last day Employee
reports to work.  Employee understands that property must be returned in good
working condition.
 
3.9    Non-Disparagement.  As further specific consideration for Employer’s
obligations to Employee under the terms of this Agreement, Employee agrees not
to make any statements before or after separation from employment, either
written or verbal, to any third party, including any member of the media or any
client, vendor, contractor, subcontractor, or Employer’s current or former
employees, that is designed to embarrass or disparage Employer, its services,
practices, or employees.  Employee acknowledges that a violation of this
paragraph shall constitute a material breach of this Agreement.  If the
Employer’s Board of Directors determines in good faith that Employee has made
such disparaging statements, Employer may immediately cease payment of Garden
Leave due under the terms of this Agreement in addition to pursuing any other
legal action.  Likewise, Employer’s Executive Team (Chief Financial Officer,
Chief Lending Officer, Chief Credit Officer, Chief Operating Officer, and Chief
 
 
Page 4

--------------------------------------------------------------------------------

 
Executive Officer) agrees not to make any statements before or after separation
from employment, either written or verbal, to any third party, including any
member of the media or any client, vendor, contractor, subcontractor, or
Employer’s current or former employees, that is designed to embarrass or
disparage Employee.  If Employer is contacted by a third party to check
references, Employer will follow its normal policy and practice as outlined in
Paragraph 3.4 and confirm only Employee’s positions and dates of employment.
 
3.10    Waiver and Release.
 
(a) Employee hereby releases and forever discharges any and all of the “Released
Parties” (defined below) from any and all claims of any kind, known or unknown,
that arose on or before the date that he or she signed this Agreement, including
without limitation, claims for:
 
 
•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Employee’s relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

 
 
•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

 
 
•
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
 
•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington’s Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers’ Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

 
 
•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Employee Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law; and

 
 
Page 5

--------------------------------------------------------------------------------

 
 
•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

 
(b)  “Released Party” or “Released Parties” includes First Financial Northwest,
Inc., First Savings Bank Northwest, and each of its affiliates (including any
partnerships or joint ventures), and the benefit plans of each such entity; and
with respect to each such entity, all past, present and future employees,
supervisors, managers, fiduciaries, directors, officers, owners, shareholders,
representatives, agents, attorneys, assigns, insurers, whether acting in their
individual or official capacities, and any other persons acting by, through,
under, or in concert with any of the persons or entities listed in this
paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
 
(c)  Employee agrees that, except as may be required by subpoena, court order,
or other force of law, Employee will not in any way assist any individual or
entity in commencing or prosecuting any action or proceeding against any
Released Party connected to any and all matters arising from any event that has
occurred up to the date that Employee signed this Agreement.
 
(d)  Employee understands that he or she is releasing potentially unknown
claims, and that Employee has limited knowledge with respect to some of the
claims being released.  Employee acknowledges that there is a risk that, after
signing this Agreement, he or she may learn information that might have affected
Employee’s decision to enter into this Agreement.  Employee assumes this risk
and all other risks of any mistake in entering into this Agreement.  Employee
acknowledges that this Agreement and the release and discharge contained herein
is fairly and knowingly made.  Employee is giving up all rights and claims of
any kind, known or unknown, except for the rights specifically given in this
Agreement.
 
(e)  This Agreement does not affect Employee’s rights, if any, to receive 401(k)
benefits, medical plan benefits, unemployment compensation or workers’
compensation benefits, nor does it release any claims or rights which as a
matter of law cannot be waived.
 
3.11    Indemnification; No Claims.  Employee agrees to indemnify and hold
Released Parties harmless from and against any and all losses, costs, damages,
or expenses, including, without limitation, reasonable attorneys’ fees incurred,
arising out of any breach of Section 3.10 of this Agreement.   Employee, as a
material part of this Agreement, represents and warrants that there are no
claims or potential claims that are capable of being asserted against the
Released Parties which he or she has not asserted or which could be asserted on
his or her behalf or on the behalf of her marital community or registered
domestic partnership.
 
3.12    Affirmations.
 
(a)  Employee understands that Employer may deduct lawful and authorized
deductions and withholdings, including federal and any state taxes, from
payments made under this Agreement.  Employer makes no representations as to the
tax consequences to Employee.  Employee acknowledges that he or she had adequate
time to consult a financial advisor or accountant before signing this Agreement.
 
(b)  Employee affirms that he or she has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the federal or state Family and Medical Leave Acts.  Employee
further affirms that he or she has not been retaliated against for reporting any
allegations of wrongdoing by Employer or its officers, including any violations
of FDIC regulations or corporate fraud, or any other whistleblowing activity.
 
(c)  Employee acknowledges that he or she is not qualified to hold any position
with Employer now or in the future.  Employee shall not apply in the future for
employment with Employer.  Employee further agrees that in the event he or she
is hired in the future by Employer or any of the Released Parties, that his or
her employment may be terminated without notice.
 
 
Page 6

--------------------------------------------------------------------------------

 
(d)  Employee affirms that he or she has not and will not initiate any suit,
action, or arbitration before any federal, state or local judicial,
administrative or other forum with respect to any matter arising out of or
connected with his or her employment with Employer and/or the termination of
that employment; and that, without subpoena, he or she will not, except at
Employer’s request, testify in any judicial or administrative proceedings to
which any Released Party is a party regarding any matter involving the affairs
of any Released Party of which Employee has knowledge.  Nothing in this
Agreement precludes Employee from filing a charge or complaint with an
appropriate administrative agency.  However, Employee agrees that he or she is
not entitled to and will not accept any monetary recovery as a result of filing
such charge or complaint.
 
ARTICLE 4.  GENERAL PROVISIONS
 
4.1    Non-Admission.  This Agreement shall not be construed as an admission by
Employee or any Released Party of any liability, breach of any agreement, or
violation of any statute, law or regulation, nor shall it be construed as an
admission of any deficient performance or breach of any professional obligation.
 
4.2    Governing Law.  This Agreement is governed by the laws of the State of
Washington that apply to contracts executed and to be performed entirely within
the State of Washington.
 
4.3    Headings Not Controlling.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.
 
4.4    Attorney’s Fees.  In any dispute involving this Agreement, each Party
shall be responsible for their own attorney’s fees and costs.
 
4.5    Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
4.6    Complete Agreement.  This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement.  It is expressly acknowledged and recognized by all Parties that
there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this
document.  Any modifications to this Agreement must be in writing and signed by
both Parties to be effective.
 
4.7    Counterparts.  This Agreement may be executed in duplicate originals,
each of which is equally admissible in evidence, and each original shall fully
bind each party who executed it.  An e-mail or facsimile copy of the signature
may be submitted as proof of execution, but the original signature page shall be
sent by U.S. Mail to Employer’s Vice President, Human Resources no later than
three (3) days after signature.
 
ARTICLE 5.  OLDER WORKERS’ BENEFIT PROTECTION ACT PROVISIONS
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Employee expressly acknowledges the following:
 
5.1    Independent Legal Counsel.  Employee is advised and encouraged to consult
with an attorney before signing this Agreement.  Employee acknowledges that, if
he or she desired to consult an attorney, he or she had an adequate opportunity
to do so.
 
5.2    Consideration Period.  Employee has forty-five (45) calendar days from
the date the original Agreement was given to him or her (July 1, 2013) to
consider this Agreement before signing it.  Employee agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original forty-five (45) calendar day consideration
period.  The forty-five (45) day period expires on August 15, 2013.  Employee
may use as much or as little of this forty-five (45) day period as he or she
wishes before signing.  If
 
 
Page 7

--------------------------------------------------------------------------------

 
Employee does not sign and return this Agreement within this forty-five (45) day
period, it will not become effective or enforceable, and Employee will not
receive the benefits described in this Agreement.
 
5.3    Revocation Period and Effective Date.  Employee has seven (7) calendar
days after signing this Agreement to revoke it.  To revoke this Agreement after
signing it, Employee must deliver a written notice of revocation to Employer’s
Vice President, Human Resources before the seven (7) day period expires.  This
Agreement shall not become effective until the eighth (8th) calendar day after
Employee signs it (“Effective Date”).  If Employee revokes this Agreement, it
will not become effective or enforceable, and he or she will not receive the
benefits described in this Agreement.
 
5.4    Acceptance.  Employee agrees and accepts this Agreement.  Employee
acknowledges that he or she is not signing this Agreement relying on anything
not set out herein.  Employee acknowledges that if he or she is signing this
before [45 days after date of delivery], he or she has decided not to wait for
the full forty-five (45) day period, even though he or she has the right to do
so.
 
This Agreement consists of eight (8) pages, not including any exhibits.
 


 

/s/ Kari Stenslie      8-16-13  Kari Stenslie    Date 
 
Agreed by FIRST SAVINGS BANK NORTHWEST
          /s/ Joseph W. Kiley III      8-16-13  
By:  Joseph W. Kiley III 
Its: President & Chief Executive Officer
  Date 

 
 
 
 
 

 
 
Page 8

--------------------------------------------------------------------------------

 












EXHIBIT A
 
INDIVIDUALS SELECTED FOR REORGANIZATION
 
WHO ARE WITHIN THE SAME ORGANIZATIONAL UNIT AS YOU
 


Title
Age(s)
Senior Vice President, Chief Administrative Officer
46



 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
INDIVIDUALS NOT SELECTED FOR REORGANIZATION
 
WHO ARE WITHIN THE SAME ORGANIZATIONAL UNIT AS YOU
 


Title
Age(s)
Chief Lending Officer
48 (if delivery day of agreement is after 7/4 change age to 49)
Chief Credit Officer
68
Controller
53
Risk Management Officer
33
President/Chief Executive Officer
57




 
 
 
 
 

--------------------------------------------------------------------------------